Citation Nr: 0122825	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  01-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran, who served from November 1941 to August 1942 and 
from October 1945 to December 1945, died in September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
appellant's claim for service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The cause of the veteran's death in September 1982 was 
pulmonary tuberculosis.

2.  There is no medical evidence to show that his pulmonary 
tuberculosis was present during or within three years of 
service, nor is there any competent evidence of a nexus 
between his fatal pulmonary tuberculosis and any incident of 
service. 

3.  The veteran had no service-connected disabilities at the 
time of his death.

4.  The medical evidence demonstrates that a disability of 
service origin did not cause or play any part in the 
veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2000); 66 
Fed. Reg. 45620-45632 (August 29, 2001) (to be codified as 
amended to 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The Board notes at the outset that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.

The appellant is seeking service connection for the cause of 
the veteran's death.  After examining the record, the Board 
is satisfied that all relevant facts pertaining to the 
appellant's claim for service connection for the cause of the 
veteran's death have been properly developed.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all records which might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional records which have not been obtained.  The Board 
notes that no further assistance to the appellant in 
acquiring evidence is required by the new statute.

The Board finds no prejudice to the appellant in this case by 
proceeding with an adjudication of the question of service 
connection for the cause of the veteran's death as the RO has 
complied with the notice provisions of the VCAA and its 
implementing regulations.  This is so because the RO 
specifically notified the appellant of the requirements 
needed for service connection for the cause of the veteran's 
death in the statement of the case issued during this appeal 
and provided the appellant with correspondence in February 
2001 setting out the impact of the VCAA on her claim.

In August 2001, VA regulations implementing VCAA were issued 
(38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
66 Fed. Reg. 45620-45632 (August 29, 2001), to be codified as 
amended to 38 C.F.R. § 3.159)).  As the RO has already 
complied with the notice provisions of the VCAA and its 
implementing regulations, the Board finds no prejudice to the 
appellant in this case by proceeding with an adjudication of 
service connection for the cause of the veteran's death.  The 
Board finds that all relevant facts have been properly 
developed and no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. Chapter 51.  There has been no prejudice to the 
appellant that would warrant a remand, and the appellant's 
procedural rights have not been abridged by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).




Factual Background

The veteran's service medical records show that at the time 
of an examination in November 1945 the veteran reported that 
he was sound and well.  On physical examination of the 
veteran, his lungs, including by X-ray, were found to be 
"OK".

G. E., M.D., in an April 1972 statement, indicated that he 
had treated the veteran for several conditions, including 
pulmonary tuberculosis.

A Board decision in April 1973 denied the veteran's claim for 
service connection for pulmonary tuberculosis.  The Board 
determined at that time that the veteran's pulmonary 
tuberculosis began many years after service and was unrelated 
to any incident of service.

The veteran's certificate of death reflects that he died in 
September 1982.  The disease or condition directly leading to 
death was reported to be pulmonary tuberculosis.

In a May 2000 letter from the Veterans Memorial Medical 
Center it was indicated that the outpatient treatment records 
of the veteran were no longer in existence.

The appellant, in response to an August 2000 letter from the 
RO, stated that she was not in a position to submit medical 
supporting evidence as the physician who had treated the 
veteran was deceased.

In a March 2001 letter from the Veterans Memorial Medical 
Center it was indicated that an X-ray of the veteran had been 
conducted but that the X-rays had been discarded.  In a 
second March 2001 letter from the Veterans Memorial Medical 
Center it was again indicated that the outpatient treatment 
records of the veteran were no longer in existence.
Analysis

The appellant has requested that service connection be 
granted for the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 provides, in pertinent part, that when any veteran 
dies from a service-connected or compensable disability, the 
VA shall pay dependency and indemnity compensation to such 
veteran's surviving spouse.  The death of a veteran is due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312.

It should also be noted that service connection may be 
granted for pulmonary tuberculosis where it is shown to have 
had its onset during service or if it is manifested to a 
compensable degree within three years following final 
separation from service.  38 C.F.R. § 3.307(c)(3).  In 
addition, 38 C.F.R. § 3.309(c) provides that, where the 
veteran was a former prisoner of war and was interned or 
detained for not less than thirty days, service connection 
may be granted for certain disabilities if manifested to a 
compensable degree at any time after service.  

Pulmonary tuberculosis is not a presumptive disease or 
disease specific as to former prisoners of war.  38 C.F.R. 
§ 3.309(c).

The appellant contends that the veteran developed pulmonary 
tuberculosis while a prisoner of war and that this 
disability, which resulted in his death, was directly related 
to his military service.  However, no finding of a 
respiratory disability was made when the veteran was examined 
in November 1945 and the first medical evidence of pulmonary 
tuberculosis is in 1972, more than twenty-five years 
following the veteran's separation from service.  No medical 
opinion linking this development to service is of record.  
Although the appellant has expressed her opinion that there 
is a relationship to service, she is not qualified, as a lay 
person, to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a review of the entire record, the Board finds that 
there is no medical opinion or other evidence which supports 
this claim.  No evidence has been presented which in any way 
suggests that the established cause of the veteran's death 
was present in service or for many years thereafter, or that 
the condition was otherwise related to service.  Rather, as 
the medical evidence demonstrates that the veteran's 
pulmonary tuberculosis was not initially shown until many 
years after service, the appellant's claim for service 
connection for the cause of the veteran's death must be 
denied.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. §§ 3.307, 
3.309, 3.312.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

